Citation Nr: 1000154	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-36 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1946 to 
September 1969.  The Veteran's decorations include the Combat 
Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2006 rating decision in which the RO denied 
service connection for hypertension.  In May 2007, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in October 2007, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in November 2007.

In December 2009, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

In this case, assessments of hypertension have been made by 
VA nurse practitioners starting in July 2003.  Treatment 
records show that the Veteran has been taking medication to 
control his blood pressure.  

The Veteran was afforded a VA examination in October 2007.  
During the examination, the Veteran stated that his blood 
pressure was well controlled.  The examiner noted the 
previous assessments of hypertension and that the Veteran was 
on medication for high blood pressure.  However, the examiner 
also stated that it was questionable whether or not the 
Veteran had been diagnosed as hypertensive based on the blood 
pressure reading at the time of one assessment of 
hypertension and VA treatment records showing normal blood 
pressure readings.  The examiner stated that until it can be 
firmly established that the Veteran does in fact have 
hypertension, he was unable to determine whether or not the 
Veteran's elevated blood pressure was secondary to diabetes 
mellitus without resorting to mere speculation.  Blood 
pressure readings taken at the October 2007 examination were 
described as above the normal.

Importantly, the VA examiner noted that laboratory testing in 
January 2001 and May 2006 showed diabetic nephropathy.  
Diabetic nephropathy is the nephropathy that commonly 
accompanies later stages of diabetes mellitus; it begins with 
hyperfiltration, renal hypertrophy, microalbuminuria, and 
hypertension; in time, proteinuria develops, with other signs 
of renal failure leading to end-stage renal disease.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1231 (30th ed. 2003).  

As the medical evidence in this case appears to indicate that 
the Veteran has hypertension that is fairly well controlled 
by medication, and the Veteran has been diagnosed with a 
condition related to his diabetes that may cause 
hypertension, a medical opinion regarding any relationship 
between current hypertension and service-connected diabetes 
should be obtained.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by an appropriate physician-preferably a 
physician who has not previously examined the Veteran-at a 
VA medical facility.  The Veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for service 
connection for hypertension (as the original claim will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Columbia, South Carolina, dated 
to May 2007.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
records of treatment for hypertension, from the Columbia 
VAMC, since May 2007, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) (2009) as regards requests 
for records from Federal facilities.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Columbia 
VAMC all outstanding pertinent records of 
evaluation and/or treatment, since May 
2007.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician-preferably a physician who has 
not previously examined the Veteran-at a 
VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

Assuming that the prior assessments of 
hypertension are valid, the physician 
should provide an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the Veteran's hypertension (a) was 
caused, or (2) is aggravated by service-
connected diabetes mellitus.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from 
aggravation.  

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the report of VA examination in 
October 2007.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy((ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  The RO is 
reminded that this appeal has been advanced on the Board's 
docket.



_________________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



